Exhibit 10.1

 



Executive Employment Contract

 



This Contract is made as of June 30, 2015 (“Effective Date”), between Commercial
Bancshares, Inc. (“CBS”), an Ohio corporation having an address of
118 S. Sandusky Avenue, Upper Sandusky, Ohio 43351, and Scott A. Oboy
(“Mr. Oboy”), having an address of 1365 Woodridge Road, Marion, Ohio 43302, for
Mr. Oboy’s employment by CBS as Executive Vice President and Chief Financial
Officer of CBS.

 

BACKGROUND

 

A. CBS desires to continue to employ Mr. Oboy under the terms and conditions set
forth in this Contract.

 

B. Mr. Oboy desires to continue to be employed by CBS under the terms set forth
in this Contract.

 

In consideration of the promises contained in this Contract and for other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties agree as follows:

 

1. Employment. Upon the terms and subject to the conditions of this Contract,
CBS hereby agrees to employ Mr. Oboy. Upon the terms and subject to the
conditions of this Contract, Mr. Oboy agrees to serve as a full time employee of
CBS.

 

2. Services rendered.

 

(a) General. Mr. Oboy shall render services and perform the duties of the
positions of Executive Vice President and Chief Financial Officer of CBS and The
Commercial Savings Bank, the wholly-owned commercial banking subsidiary of CBS
(the “Bank”). Subject to Sections 2(b) and 2(d), Mr. Oboy shall hold such other
offices in CBS affiliates and perform such other duties and have such other
responsibilities for CBS and its affiliates as are of the same character and
nature as those typically performed by an executive vice president and chief
financial officer of a bank holding company of comparable size and with a
comparable market to that of CBS that may be assigned by the board of directors
of CBS or any of its affiliates.

 



 

 

 

(b) Reporting and authority. Mr. Oboy shall report to and be subject to the
supervision and direction of the Board of Directors of CBS (“Board”) and the
President and Chief Executive Officer of CBS and the Bank. Mr. Oboy shall have
the authority set by the CBS Code of Regulations, as may be amended from time to
time, and the authority delegated to him by the President and Chief Executive
Officer or the Board.

 

(c) Full-time employee. Mr. Oboy shall devote his full-time employment during
the term of this Contract to the faithful and diligent performance of his duties
for CBS and its affiliates. Mr. Oboy shall not engage in other employment or
business activities, whether or not the employment or activities are pursued for
gain, profit, or other pecuniary advantage, without the prior written consent of
CBS. Business activities do not include passive investments.

 

(d) Adherence to standards. Mr. Oboy shall perform all duties in a competent and
professional manner. Mr. Oboy shall abide by the Articles of Incorporation and
Code of Regulations of CBS and the Bank; the rules, regulations, policies, and
performance objectives of CBS and the Bank as they exist from time to time;
applicable ethical and business standards; and the law.

 

3. Compensation. “Compensation” includes base salary, performance based
compensation, if any, and employee benefits.

 

(a) Base salary and initial bonus. During the initial term of this Contract, CBS
shall pay Mr. Oboy a base salary of $162,761 subject to all applicable
withholdings, in accordance with the then current policies of CBS for executive
compensation. The base salary provided by this §3(a) as adjusted under §3(e)
shall be referred to herein as “base salary”.

 



2

 

 

(b) Employee benefits. In addition to the base salary, CBS shall provide to, or
for the benefit of, Mr. Oboy, the following employee benefits:

 

[i]Vacation and sick leave. Participation in the vacation and sick leave plan
maintained for executives of CBS, which includes five weeks of vacation each
year.

 

[ii]Business expense reimbursement. Reimbursement for, or payment of, the
reasonable business and entertainment expenses incurred by Mr. Oboy on behalf of
CBS pursuant to the written policies of CBS or as otherwise approved by the
Board.

 

[iii]Conventions/seminars. Reimbursement for reasonable expenses incurred by
Mr. Oboy to participate in industry conventions and seminars in accordance with
the policies for such established by the Board from time to time. Such
reimbursement also shall include reasonable expenses incurred by Mr. Oboy to
maintain his standing as a certified public accountant in the State of Ohio.

 

[iv]Benefit plans. Participation in the health, retirement and welfare benefit
plans made available to the employees of CBS and in any such other similar plans
maintained by CBS on the same basis as the other executive employees of CBS who
participate in such plans.

 

[v]Deferred compensation program. Participation in CBS’s existing deferred
compensation program. Nothing herein shall require the Board to maintain such
plan which may be terminated by the Board at any time.

 



3

 

 

[vi]Life insurance plans. A term life insurance policy upon the life of
Mr. Oboy, payable to his designated beneficiaries, in an amount equal to one and
one-half times his annual base salary.

 

[vii]Memberships. Reimbursement for, or payment of, the membership dues required
to maintain a membership at a health or country Club of Mr. Oboy’s choosing,
provided that the monthly reimbursement for the cost of such club shall not
exceed $500.

 

[viii]Automobile allowance. A $700 per month automobile expense allowance to
reimburse Mr. Oboy for some or all of the cost of maintaining and operating an
automobile for use in the performance of Mr. Oboy’s duties under this Contract.
Mr. Oboy also shall receive reimbursement for mileage related to his use of the
automobile to perform his duties under this Contract at a rate equal to one-half
(1/2) of the standard mileage rate established annually by the Internal Revenue
Service. Mr. Oboy shall maintain the automobile in first-class condition and
insure that the automobile is available for Mr. Oboy’s use in the business of
CBS.

 

[ix]Stock Incentive Plan. In the discretion of the Board, Mr. Oboy may be
granted stock options or other awards under the Company’s 2009 Stock Incentive
Plan (“2009 Plan”) or any successor or similar plan as adopted by the Company
from time to time.

 

[x]Long-term disability. Participation in CBS’s long term disability program.

 

The benefits provided under this §3(b) shall be referred to herein as “employee
benefits”.

 

(c) Performance based compensation. CBS may pay Mr. Oboy additional incentive or
performance based compensation consisting of cash payments, stock options or
stock awards, in the sole and absolute discretion of the Board. Any such
incentive or performance based compensation may be based on asset growth, return
on assets, stock price, or other factors selected by the Board from time to
time. Mr. Oboy acknowledges that the Board may reach a decision not to award any
incentive or performance based compensation. The incentive or performance based
compensation provided for under this §3(c) shall be referred to herein as
“performance based compensation”.

 



4

 

 

(d) Reports of use of employee benefits. Mr. Oboy shall submit regular reports
of personal use of the employee benefits that the Internal Revenue Code requires
to be treated as taxable income to Mr. Oboy in order to allow CBS to determine
the amount that must be reported to the Internal Revenue Service as compensation
to Mr. Oboy.

 

(e) Annual review. Mr. Oboy’s base salary, employee benefits, and any
performance based compensation will be reviewed annually in accordance with the
normal compensation review practices of the Board. In connection with each such
review, Mr. Oboy’s base salary may remain the same or be increased, but not
decreased, Mr. Oboy may or may not be awarded any performance based
compensation, and Mr. Oboy’s employee benefits may be increased or decreased.
Any adjustments to Mr. Oboy’s base salary and employee benefits (including any
decision not to adjust base salary or employee benefits) shall be made in the
sole discretion of the Board or a committee of the Board.

 

(f) Endorsement Split Dollar Life Insurance Agreement. In addition to the other
benefits provided for herein, the Bank and Mr. Oboy agree that Mr. Oboy shall be
entitled to the benefits and be subject to the provisions and restrictions
provided for in the Endorsement Split Dollar Life Insurance Agreement attached
hereto as Exhibit A (the “Split Dollar Agreement”), which is to be executed on
the same date as this Contract.

 

5

 

 

4. Term and termination.

 

(a) Term; renewal; and non-renewal. This Contract is effective as of the
Effective Date and shall remain in full force and effect for a period of two
years from Effective Date (the “Original Term”), unless earlier terminated as
provided herein. Thereafter, this Agreement shall be automatically extended (an
“Extension Term”) from year to year for additional one-year periods ending on
each anniversary of the expiration of the Original Term (the “Expiration Date),
unless either the Bank or Mr. Oboy notifies the other in writing, at least 60
days prior to the Expiration Date, of its or his intention not to renew the
Agreement.

 

(b) Termination other than expiration of term.

 

(1) Termination by CBS without cause. CBS may terminate Mr. Oboy’s employment
without cause by giving Mr. Oboy a notice of termination. The notice of
termination without cause shall be effective upon the earlier of actual receipt
by Mr. Oboy or two days after mailing by first class mail. If CBS terminates the
employment of Mr. Oboy without cause, CBS shall provide Mr. Oboy with
“Continuing Compensation” (as defined in Section 4(b)(6) below) commencing upon
termination for a period (“Termination Period”) equal to the greater of twelve
(12) consecutive months or the number of months remaining, if any, on the
Original Term and any Extension Term that has become effective on or before the
date of termination. During the Termination Period, CBS shall pay the base
salary component of the Continuing Compensation in arrears on the last day of
each month commencing on the last day of the first month after the month in
which termination has occurred. A termination of Mr. Oboy’s employment
voluntarily by Mr. Oboy, a termination of Mr. Oboy’s employment arising out of
illness or disability, and a termination of Mr. Oboy’s employment after a change
in control will not be a termination without cause under this subsection.
Continuing Compensation shall be reduced by compensation that Mr. Oboy receives
from any other employment or self-employment.

 



6

 

 

(2) Termination by Mr. Oboy. Mr. Oboy may terminate his employment by giving CBS
sixty (60) days’ notice of his intention to resign. If Mr. Oboy voluntarily
terminates his employment, CBS will not be obligated to pay Continuing
Compensation after the date of termination, except as required by law.

 

(3) Termination by CBS for cause. CBS may terminate Mr. Oboy’s employment for
cause by giving Mr. Oboy notice of termination for cause. The notice of
termination for cause is not required to describe the cause or causes, but must
state that Mr. Oboy’s employment has been “terminated for cause”. The notice of
termination for cause shall be effective upon the earlier of actual receipt by
Mr. Oboy or two business days after mailing by first class mail. If CBS
terminates Mr. Oboy’s employment for cause, CBS will not be obligated to pay or
provide any compensation of any type after the date of termination, except as
required by law. “Cause” means conduct by Mr. Oboy concerning any one or more of
the following: [i] failure to adhere to ethical standards or the law; [ii] moral
and ethical misdeeds conducted on the job; [iii] failure to carry out duties of
employment or to carry out directions of the President and Chief Executive
Officer of CBS or the Bank or the Board or properly designated committee of the
Board of CBS or any affiliate of CBS, including specifically the Bank;
[iv] willful misconduct; [v] conviction of a felony; [vi] removal from any
office held by Mr. Oboy with CBS, the Bank or any other affiliate of CBS by
order of a regulatory agency having jurisdiction over CBS or any of its
affiliates or threat of such an order; or [vii] conduct that otherwise
interferes with the performance of Mr. Oboy’s duties or CBS’s business,
including any conduct that adversely reflects upon CBS or its business and any
conduct committed during or outside of the employment relationship that,
reasonably considered, harms the reputation of CBS. As used in this subsection,
“conduct” includes one or more acts, one or more failures to act, or any
combination of an act, multiple acts, a failure to act, or multiple failures to
act. In the case of any conduct described item [iii] that is not a repeat
instance of such conduct, Mr. Oboy shall have thirty (30) days after written
notice of such conduct to cure the conduct, unless the conduct also has a
material adverse impact on CBS or its reputation. If Mr. Oboy requests in
writing, CBS shall provide Mr. Oboy a written description with the cause or
causes for termination.

 



7

 

 

(4) Termination upon permanent disability. Mr. Oboy’s employment shall terminate
upon the permanent disability of Mr. Oboy. “Permanent disability” means
Mr. Oboy’s physical or mental inability to perform the services required under
this Contract caused by a physical or mental condition or impairment for a
period exceeding 180 days. In the event either the Company or Mr. Oboy, after
receipt of notice of Mr. Oboy’s permanent disability from the other, dispute
that Mr. Oboy’s permanent disability shall have occurred, Mr. Oboy shall
promptly submit to physical examinations by three physicians, one of whom shall
be a physician who regularly has treated Mr. Oboy, assuming that he has such a
regular physician, and, unless two of such physicians shall issue their written
statement to the effect that in their opinion, based on their diagnosis, Mr.
Oboy is capable of resuming his employment and devoting his full time and energy
to discharging his duties within sixty (60) days after the date of such
statement, such permanent disability shall be deemed to have occurred.

 

(5) Termination after a change in control.

 

(i) When a termination after a change in control occurs.

 

A termination after a change in control occurs [i] when, within one year after a
change in control, Mr. Oboy’s employment is terminated without cause; [ii] when,
within one year after a change in control, Mr. Oboy resigns because he has
[a] been demoted, [b] had his base salary reduced, [c] had his principal place
of employment transferred away from Wyandot County, Ohio or a county contiguous
thereto, or [d] had his job title, status or responsibility materially reduced;
or [iii] when, [a] Mr. Oboy’s employment is terminated by CBS without cause,
[b] there is a change in control within one (1) year following the termination,
and [c] Mr. Oboy’s termination of employment [1] was at the request of a third
party who has taken steps reasonably calculated to effect a change in control or
[2] was otherwise in anticipation of a change in control. A termination of
employment [i] upon expiration of the term of this Contract, [ii] for cause, or
[iii] upon the permanent disability of Mr. Oboy is not a termination after a
change in control.

 



8

 

 

(ii) Compensation after termination after a change in control.

 

If Mr. Oboy’s employment is terminated after a change in control, within 30 days
of termination of employment, CBS, or its successor, shall commencing paying to
Mr. Oboy, a monthly payment (the “Monthly CIC Payment”), in an amount equal to
the difference of [a] the product of 2.0 times his then current annual base
salary less [b] the total amount of Continuing Compensation paid and payable to
Mr. Oboy by CBS, including Continuing Compensation paid and continuing
compensation owed but not yet paid, with the difference between [a] and [b]
divided by twenty-four (24). Such Monthly CIC Payment shall continue for
twenty-three (23) additional months after the initial payment. In addition to
the Monthly CIC Payments, and if Mr. Oboy elects COBRA continuation coverage and
pays the applicable premiums, CBS shall reimbursement Mr. Oboy for the premiums
paid by him for such COBRA continuation coverage for medical benefits (or such
other comparable medical insurance if past the 18 months for which COBRA
coverage is available), for a period equal to the shorter of 24 months or the
time that Mr. Oboy is provided comparable coverage by a subsequent employer or
through his spouse’s employer. Such COBRA payments shall begin within not more
than thirty (30) days following Mr. Oboy’s termination in connection with a
change in control.

 



9

 

 

(iii) No excess parachute payments.

 

Notwithstanding any other provision of this Contract or of any other agreement,
contract or understanding between Mr. Oboy and CBS or any affiliate of CBS now
existing or later arising, Mr. Oboy shall not have any right to receive any
compensation or benefit to the extent that the sum of all payments to or
benefits received by or on behalf of Mr. Oboy from CBS or any of its affiliates
would cause any payment or benefit to be considered an “excess parachute
payment” under 26 U.S.C. §280G(b)(1), as amended, result in the imposition of
excise tax under 26 U.S.C. § 4999, as amended, or cause any loss of any
deduction to CBS under 26 U.S.C. §§162(m) or 280G(a), as amended (“Excess
Parachute Payment”). If the receipt by or on behalf of Mr. Oboy of any payment
or benefit from CBS or an affiliate would cause Mr. Oboy to be considered to
have received an Excess Parachute Payment, then each of the Monthly CIC Payments
shall be automatically reduced by the minimum amount necessary to cause the
total amount of such payments that would otherwise be considered “parachute
payments” as defined in 26 U.S.C. §280G(b)(2), to equal 2.99 times Mr. Oboy’s
base amount, as defined in 26 U.S.C. §280G(b)(3), so that an Excess Parachute
Payment shall not result. If the Monthly CIC Payments are reduced to zero, and
the payments and benefits due to Mr. Oboy from CBS still would cause Mr. Oboy to
be considered to have received an Excess Parachute Payment, then CBS, in its
sole discretion, may reduce other payments and benefits so that an Excess
Parachute Payment does not result. Any determination in writing by CBS’s
independent public accountants (“Accountants”) of the value of payments and
benefits includable in the calculation of an Excess Parachute Payment shall be
conclusive and binding upon Mr. Oboy and CBS for all purposes. For purposes of
making the calculations required by this subsection, the Accountants may make
reasonable assumptions and approximations concerning applicable taxes and may
rely on reasonable, good faith interpretations concerning the application of 28
U.S.C. §§280G and 4999, as amended. CBS and Mr. Oboy shall furnish to the
Accountants such information and documents as the Accountants may reasonably
request in order to make a determination under this subsection. CBS shall pay
the costs for a determination by the Accountants under this subsection.

 



10

 

 

(iv) Change in control.

 

A “change in control” occurs on the date of a transaction pursuant to which:

 

[i]any person or group (within the meaning of Treasury Regulation Section
1.409A-3(i)(5)(v)(B)) in one or more transactions during a 12-month period is or
becomes the “beneficial owner” (as defined in Rule 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, as amended), directly or indirectly, of
securities of CBS representing more than 50% of the combined voting power of
CBS’s then outstanding securities;

 

[ii]during any period of twelve (12) consecutive months, a majority of members
of the Board of Directors is replaced by directors whose appointment or election
is not endorsed by a majority of the members of the Board before the date of the
appointment or election; or

 

[iii]a merger, consolidation or reorganization is consummated with any other
corporation or entity pursuant to which the shareholders of CBS immediately
prior to the merger, consolidation or reorganization do not immediately
thereafter directly or indirectly own more than fifty percent (50%) of the
combined voting power of the voting securities entitled to vote in the election
of directors of the merged, consolidated or reorganized entity; or

 



11

 

 

[iv]the purchase by any individual, entity or group of persons acting as a group
not controlled by or affiliated with CBS of a substantial portion of the assets.
(For this purpose, assets that have a total gross fair market value equal to or
more than 40% of the total gross fair market value of all assets of CBS
immediately prior to such acquisition).

 

No Change in Control will be considered to have occurred when there is a
transfer of assets to an entity that, immediately after the transfer, is
controlled by the shareholders of CBS immediately before the transfer where the
transfer is to:

 

[i]a shareholder of CBS in exchange for or with respect to the shareholder’s
shares of stock in CBS;

 

[ii]an entity, 50 percent or more of the total value or voting power of which is
owned, directly or indirectly, by CBS;

 

[iii]a person, or more than one person acting as a group, that owns, directly or
indirectly, 50 percent or more of the total value or voting power of all the
outstanding stock of CBS immediately prior to the transfer; or

 

[iv]an entity, at least 50 percent of the total value or voting power of which
is owned, directly or indirectly, by a person described in paragraph (iii).

 

(v) Golden Parachute Provision. All payments to Mr. Oboy under this Contract are
subject to and conditioned upon compliance with 12 U.S.C. §1828(k) and Federal
Deposit Insurance Corporation (“FDIC”) regulation 12 C.F.R. Part 359, Golden
Parachute and Indemnification Payments.

 



12

 

 

(vi) Mandatory Delay of Payments to Specified Employee. If Mr. Oboy is a
“Specified Employee,” as defined for purposes of 26 U.S.C. §409A (see §416(i)
(without regard to paragraph (5) thereof)) at any time during the 12 months
preceding December 31st of the prior calendar year, no payment following the
date of Mr. Oboy’s separation of service required by this Contract shall be made
earlier than six (6) months after the date of Mr. Oboy’s separation from service
with CBS, and shall instead be paid as promptly after the six-month period has
expired as may be practical.

 

If Mr. Oboy is a Specified Employee, he shall be treated as a “Specified
Employee” for the entire 12-month period beginning on the April 1 following such
identification date, except during any period in which the stock of CBS is not
publicly traded on an established securities market.

 

(6) Continuing compensation calculations. “Continuing Compensation” means [i] an
amount equal to 1/12 of Mr. Oboy’s annual base salary in effect on the effective
date of the notice of termination determined under the then current policies of
CBS for executive compensation, plus [ii] one month of Mr. Oboy’s annual
employee benefits under §3(b) of this Contract, except for reimbursement of
[a] business expenses incurred after termination, [b] continuing education and
seminar programs occurring after termination, [c] membership expenses in clubs
and organizations (except for minimum costs necessary to maintain membership for
six months after termination), and [d] mileage relating to use of the automobile
after termination. Employee benefits shall be reduced by any similar benefits
received by or accruing to Mr. Oboy from third parties during the period during
which Mr. Oboy receives Continuing Compensation. Federal, state, and local
taxes, social security contributions, and other normal deductions will be
withheld from continuation compensation. Payment of Continuing Compensation,
including the timing and amount of each payment, shall be subject to the
Treasury Regulations concerning severance pay issued under 28 U.S.C. §409A. If
Mr. Oboy dies before receiving all Continuing Compensation due, the balance of
all Continuing Compensation then due shall be provided to the personal
representative or other designee of Mr. Oboy, except for payments for life
insurance premiums and retirement plan contributions.

 



13

 

 

(7) Termination for special regulatory events. Notwithstanding any other
provision of this Contract, the obligations of the parties will be as follows in
the event of any of the following circumstances:

 

[i]If Mr. Oboy is temporarily suspended or temporarily prohibited from
participating in the conduct of the affairs of CBS or any of its affiliates,
including the Bank, by a notice served under Section 8 of the Federal Deposit
Insurance Act, 12 U.S.C. §1818, the obligations of CBS and its affiliates under
this Contract will be suspended as of the date of service of such notice. If the
charges in the notice are dismissed, CBS or any of its affiliates shall pay
Mr. Oboy all of the compensation withheld while the obligations of this Contract
were suspended and reinstate in whole or in part any of the obligations which
were suspended.

 

[ii]If Mr. Oboy is removed from office and/or permanently prohibited from
participating in the conduct of the affairs of CBS or any of its affiliates,
including the Bank, by an order issued under Section 8 of the Federal Deposit
Insurance Act, 12 U.S.C. §1818(e) or Ohio Revised Code §§1121.33 and 1121.34,
all obligations of CBS or its affiliates under this Contract will terminate as
of the effective date of the order.

 



14

 

 

[iii]If CBS or any of its affiliates is in default, as defined in Section
3(x)(1) of the Federal Deposit Insurance Act, 12 U.S.C. §1813(x)(1), or declared
insolvent by the Ohio Superintendent of Banks pursuant to Ohio Revised Code
§1125.09, all obligations under this Contract will terminate as of the date of
default or insolvency, but this provision will not affect any vested rights of
the parties.

 

[iv]All obligations under this Contract may be terminated by the FDIC at the
time the FDIC enters into an agreement to provide assistance to or on behalf of
CBS or any of its affiliates, including specifically the Bank, under the
authority contained in Section 13(c) of the Federal Deposit Insurance Act, 12
U.S.C. §1823(c).

 

(c) Consequences of termination of employment. Except for post-employment
obligations under this subsection and post-employment obligations concerning
Continuing Compensation, non-competition, and confidentiality, upon termination
of Mr. Oboy’s employment for any reason, [i] this Contract shall terminate;
[ii] Mr. Oboy’s employment shall terminate for all affiliates of CBS; [iii]
Mr. Oboy shall cease all activity on behalf of CBS and its affiliates;
[iv] Mr. Oboy shall automatically, without further action by either party, be
discharged or shall resign from all directorships and offices of CBS and the
Bank and all directorships and offices of affiliates of CBS held by Mr. Oboy;
and [v] Mr. Oboy shall promptly deliver to CBS all property and all copies of
property (regardless of form, and including (but not limited to) all documents,
memoranda, records, specifications, electronic and digital media and other
writings and materials) of CBS and all affiliates of CBS under his possession,
custody or control, including (but not limited to) keys, plans, designs,
computer programs, computer lists, prospect lists, records, letters, notes,
reports, financial information, and all other materials relating to CBS, its
subsidiaries and its affiliates, their businesses, or their clients and
customers. Mr. Oboy agrees that provisions of this subsection related to
resignation are reasonable and that remedies at law would be inadequate for a
breach of the provisions of this subsection. For these reasons, CBS may enforce
the obligations of Mr. Oboy under this subsection by injunctive relief,
including a temporary restraining order, a preliminary injunction, and a
permanent injunction and by an award for fees, costs, and expenses incurred by
CBS to enforce this subsection, including (but not limited to) attorneys’ fees,
costs and expenses, and other expenses incurred to enforce this subsection.

 



15

 

 

(d) Employment after termination. So long as the non-competition restrictions of
Section 5 are in effect, Mr. Oboy shall notify CBS in writing within five (5)
business days after accepting full or part-time employment with a third party.

 

(e) Suspension and removal. If Mr. Oboy is suspended or temporarily prohibited
from performing his duties for CBS or its affiliates as a result of any
regulatory action, CBS’s obligations under this Contract shall be suspended as
of the date of service of notice of the regulatory action (unless the suspension
or prohibition is stayed by appropriate proceedings). If the charges in the
notice are dismissed, CBS or any of its affiliates shall [i] pay Mr. Oboy all of
the compensation withheld while its obligations under this Contract were
suspended, and [ii] reinstate all of its other obligations under this Contract
that were suspended. If Mr. Oboy is removed or permanently suspended from
performing his duties for CBS or its affiliates as a result of any regulatory
action, all obligations of CBS under this Contract will terminate as of the
effective date of the action, and CBS will not be obligated to pay or provide
any compensation of any type to Mr. Oboy, except as required by law.

 



16

 

 

5. Non-competition. During the Original Term of this Contract and any Extension
Term, and for a period of one year following termination of this Contract for
any reason, Mr. Oboy shall not be employed by or otherwise provide services, in
any capacity, within a fifty (50) mile radius of Upper Sandusky, Ohio, to any
bank, financial institution or bank holding company, or any affiliate of a bank,
financial institution or bank holding company, unless such employment or
providing of services is preapproved in writing by CSB.

 

During the term of this Contract (Original Term and any Extension Term) and for
a period of one year thereafter, Mr. Oboy (for himself or on behalf of a third
party) shall not solicit any banking business from any then current customers of
CBS or the Bank, and shall not employ, offer to employ, or solicit employment of
any employee of CBS or any of its affiliates, subsidiaries or any professional
under contract with CBS or any of its subsidiaries.

 

Mr. Oboy agrees that he has received consideration to which he was not otherwise
entitled in return for his obligations under this §5, and that the provisions of
this §5 are reasonable and necessary to protect the legitimate business
interests of CBS, and are reasonable with respect to time, territory, and
business. Mr. Oboy shall pay any and all legal fees, costs, and other expenses
incurred by CBS in the course of legal action to enforce the provisions of this
§5. Mr. Oboy agrees that the remedies at law for a breach of this §5 would be
inadequate to protect CBS because money damages would be difficult, if not
impossible, to ascertain and would be estimable only by conjecture, and
therefore, Mr. Oboy agrees that CBS will be entitled to injunctive relief,
including a temporary restraining order, a preliminary injunction and a
permanent injunction for any such breach as well as all reasonable attorneys’
fees, costs and other expenses incurred to enforce this §5. The duty to
arbitrate disputes under this Contract shall not apply to any claim for
violation of this §5.

 



17

 



 

The obligations of Mr. Oboy under this § 5 shall survive the termination of the
Contract for any reason.

 

6. Confidentiality. Mr. Oboy hereby acknowledges that he may be required to
handle Confidential Business Information (as defined below) in the performance
of his responsibilities. Mr. Oboy is aware that Confidential Business
Information is proprietary information to CBS or the party supplying it and the
exclusive property of CBS or its clients and customers, and Mr. Oboy shall not
disclose Confidential Business Information in any manner at any time, to others
inside or outside CBS or to unauthorized employees and officers of CBS.
Unauthorized disclosure or other mishandling of Confidential Business
Information may result in termination of Mr. Oboy’s employment for cause and in
other appropriate actions. Mr. Oboy agrees that his obligation not to reveal
Confidential Business Information will remain in force permanently, including in
the event that [i] Mr. Oboy’s authorization to handle Confidential Business
Information is revoked while still under contract with CBS, and [ii] this
Contract or Mr. Oboy’s employment with CBS is terminated.

 

Except as CBS may require or otherwise consent to in writing, Mr. Oboy shall
not, at any time during or subsequent to the termination of this Contract
disclose or use in any way any information or knowledge or data received or
developed while providing services to CBS, including but not limited to, plans,
designs, formulas, business processes, methods, test data, inventions,
discoveries, computer programs, customer/client lists, prospect lists, financial
information, and trade secrets of CBS or its customers (collectively,
“Confidential Business Information”).

 

In addition to any other remedies CBS may have at law or in equity, Mr. Oboy
agrees that CBS will be entitled to a restraining order, injunction, or similar
remedy to enforce the terms of this section, as well as all reasonable
attorneys’ fees, costs, and other expenses incurred to enforce this section. The
duty to arbitrate disputes under this Contract shall not apply to any claim for
a violation of this section or Mr. Oboy’s obligation to return property of CBS
upon termination of employment. The obligations of Mr. Oboy under this section
shall survive the termination of this Contract for any reason.

 



18

 

 

7. Indemnification. Subject to any other applicable statutory or regulatory
standard or restriction, CBS shall indemnify Mr. Oboy for any and all acts or
omissions of Mr. Oboy related in any way to his employment with CBS, provided
Mr. Oboy acted in good faith, in a manner reasonably believed to be in, or not
opposed to, the best interests of CBS, and with the care that an ordinary
prudent person in a like position would use under similar circumstances.
Notwithstanding the preceding sentence, CBS shall not be obligated to indemnify
Mr. Oboy when such indemnification would be contrary to law or public policy or
appropriate ethical standards.

 

8. Validity. The invalidity or unenforceability of any particular provision of
this Contract shall not affect the validity or enforceability of any other
provision contained in the Contract.

 

9. Choice of Law. This Contract and the interpretation of each of its provisions
shall be governed by the laws of the State of Ohio and the venue of any dispute
or litigation shall be Wyandot County, Ohio. The rights of the parties under
this Contract will likewise be governed by the laws of the State of Ohio.

 

10. Entire Contract. This Contract, including the Split Dollar Agreement,
contains the complete agreement between the parties concerning the subjects
covered by this Contract. This Contract supersedes any and all prior contracts
and understandings between CBS and Mr. Oboy. The provisions of this Contract are
solely for the benefit of the parties to this Contract and not for the benefit
of any other persons or legal entities.

 



19

 

 

11. Assignment. This Contract is binding on and inures to the benefit of
successors and assigns of CBS. Neither this Contract nor any rights hereunder
shall be assignable or otherwise subject to hypothecation by Mr. Oboy.

 

12. Amendments. No change, waiver, or amendment to this Contract, in any form,
shall be binding on the parties unless signed in writing by an authorized
officer of CBS and Mr. Oboy. No representations have been made by CBS or
Mr. Oboy concerning the terms, conditions, and agreements of the contractual
relationship covered by this Contract other than those representations contained
in this Contract and no representations made during the course of performance of
services under this Contract can alter any of the provisions of this Contract
(unless such representation is in a signed writing as provided in the preceding
sentence).

 

13. Arbitration. CBS and Mr. Oboy agree to work together in good faith to
resolve any disputes arising under this Contract. Except as otherwise provided
in this Contract, any controversy or claim arising out of or relating to the
interpretation or application of this Contract, or any breach hereof, shall be
settled by arbitration in Wyandot County in accordance with the Employment
Dispute Resolution Rules of the American Arbitration Association then in effect,
and judgment upon the award rendered by the arbitrator(s) shall be final and
binding on the parties hereto and may be entered in any court having
jurisdiction thereof.

 



20

 

 

In Witness Whereof, the parties hereto have executed this Contract effective as
of the day and year first above written.

 

Commercial Bancshares, Inc.

 



    Commercial Bancshares, Inc.             By     Scott A. Oboy   Its  



 



21

 

 

EXHIBIT A

 

Endorsement Split Dollar Life Insurance Agreement

 

22

 

 

COMMERCIAL SAVINGS BANK

ENDORSEMENT SPLIT DOLLAR LIFE INSURANCE AGREEMENT

 

 

THIS ENDORSEMENT SPLIT DOLLAR LIFE INSURANCE AGREEMENT (“Agreement”) is made and
entered into this 30th day of June, 2015, by and between Commercial Savings Bank
(“Bank”), a bank located in Upper Sandusky, OH, and Scott Oboy (“Executive”).

 

The purpose of this Agreement is to retain and reward the Executive, by dividing
the death proceeds of certain life insurance policies which are owned by the
Bank on the life of the Executive with the designated beneficiary of the
Executive. The Bank will pay the life insurance premiums from its general
assets.

 

Article 1

Definitions

 

Whenever used in this Agreement, the following terms shall have the meanings
specified:

 

1.1“Bank’s Interest” means the benefit set forth in Section 2.1.

 

1.2“Beneficiary” means each designated person, or the estate of the deceased
Executive, entitled to benefits, if any, upon the death of the Executive.

 

1.3“Beneficiary Designation Form” means the form established from time to time
by the Plan Administrator that the Executive completes, signs and returns to the
Plan Administrator to designate one or more Beneficiaries.

 

1.4“Board” means the Board of Directors of the Bank as from time to time
constituted.

 

1.5“Change in Control” means a change in ownership or control of the Bank as
defined in the Employment Agreement, to the extent such definition is consistent
with Treasury Regulation §1.409A-3(i)(5) or any subsequently applicable
published authority or guidance.

 

1.6“Effective Date” means _________________ .

 

1.7“Employment Agreement” means the Employment Agreement between the Executive
and the Bank, as it may be amended from time to time.

 

1.8“Executive’s Interest” means the benefit set forth in Section 2.2.

 

1.9“Insured” means the individual Executive whose life is insured.

 

1.10“Insurer” means the insurance company issuing the Policy on the life of the
Executive.

 

1.11“Net Death Proceeds” means the total death proceeds of the Policy minus the
greater of (i) the cash surrender value or (ii) the aggregate premiums paid by
the Bank.

 

1.12“Policy” or “Policies” means the individual insurance policy or policies
adopted by the Bank for purposes of insuring the Executive’s life under this
Agreement.

 



23

 

 

1.13“Termination for Cause” means the termination of the Executive’s employment
with the Bank for “cause” as defined in Section 6.1 below.

 

1.14“Termination of Employment” means the termination of the Executive’s service
with the Bank for reasons other than (i) death or (ii) leave of absence approved
by the Bank.

 

Article 2

Policy Ownership and Interests

 

2.1Bank’s Interest. The Bank shall own the Policy and shall have the right to
exercise all incidents of ownership, except as limited herein. The Bank shall be
the beneficiary of the remaining death proceeds of the Policy after the
Executive’s Interest is determined according to Section 2.2 below.

 

2.2Executive’s Interest. The Executive shall be one hundred percent (100%)
vested in their interest pursuant to this executed Agreement following issuance
of the Executive’s Policy. Upon the Executive’s death while employed by the Bank
or following a Change in Control, the Executive’s Beneficiary shall be entitled
to an amount of death proceeds equal to three times (3x) the Executive’s
annualized base salary at the time of death, as provided for by the Bank’s
payroll department, of the Net Death Proceeds if employed by the Bank at the
time of Executive’s death.

 

Notwithstanding anything to the contrary contained herein, in the event of
Executive’s death following the Executive’s Termination of Employment the
Executive’s Beneficiary shall be entitled to an amount of death proceeds equal
to three times (3x) the Executive’s annualized base salary at the time of the
Termination of Employment, as provided for by the Bank’s payroll department, of
the Net Death Proceeds. In no event shall the death benefit exceed the Net Death
Proceeds of the Policy.

 

The Executive, or the Executive’s assignee, shall have the right to designate
the Beneficiary pursuant to the terms of this Agreement. The Executive shall
also have the right to elect and change settlement options with respect to the
Executive’s Interest by providing written notice to the Bank and the Insurer.

 

2.3Bank has no Obligation to Pay. Death proceeds payable under this Agreement
shall be paid solely by the Insurer from the proceeds of any Policy on the life
of the Insured. In no event shall the Bank be obligated to pay a death benefit
under this Agreement from its general funds. Notwithstanding anything to the
contrary contained herein, should an Insurer refuse or be unable to pay death
proceeds endorsed to Insured under the express terms of this Agreement, or
should the Policy be cancelled for any reason, including but not limited to
Policy cancellation by the Bank, as determined in their sole and absolute
discretion, the Executive’s Beneficiary shall not be entitled to a death
benefit.

 

Article 3

Forfeiture of Benefit

 

3.1Forfeiture of Benefit. Notwithstanding anything to the contrary herein, the
Executive will forfeit the benefit described in Section 2.2 if:

 

(a)Any provision of Article 6 applies; or

(b)The Executive provides written notice to the Bank declining further
participation in the Agreement.; or

(c)As provided in Section 2.3 above.

 



24

 

 

Article 4

Comparable Coverage

 

4.1Offer to Purchase. If the Bank discontinues a Policy, the Bank shall give the
Executive at least thirty (30) days to purchase such Policy. The purchase price
shall be the fair market value of the Policy, as determined under Treasury Reg.
§1.61-22(g)(2) or any subsequent applicable authority. The Bank shall give
written notice to the Executive in the event the Bank discontinues the Policy.

 

Article 5

Premiums and Imputed Income

 

5.1Premium Payment. The Bank shall pay all premiums due on all Policies.

 

5.2Economic Benefit. The Bank shall determine the economic benefit attributable
to the Executive based on the life insurance premium factor for the Executive’s
age multiplied by the aggregate death benefit payable to the Beneficiary. The
“life insurance premium factor” is the minimum factor applicable under guidance
published pursuant to Treasury Reg. § 1.61-22(d)(3)(ii) or any subsequent
authority.

 

5.3Imputed Income. The Bank shall impute the economic benefit to the Executive
on an annual basis, by adding the economic benefit to the Executive’s W-2.

 

Article 6

General Limitations

 

6.1Termination for Cause. Notwithstanding any provision of this Agreement to the
contrary, the Executive shall forfeit any right to a benefit under this
Agreement if the Bank terminates the Executive’s employment for cause. For this
purpose, during any period in which the terms of the Executive’s employment with
the Bank are governed by the Employment Agreement, the term “cause” shall be
defined in the manner provided in the terms of such Employment Agreement. If the
Employment Agreement is no longer in effect at the time of the Executive’s
Termination of Employment, “Cause” shall instead mean termination because of
personal dishonesty, willful misconduct, breach of fiduciary duty involving
personal profit, intentional failure to perform stated duties, willful violation
of any law, rule or regulation (other than traffic violations or similar
offenses) or final cease-and-desist order or material breach of any provision of
the Agreement. For purposes of this paragraph, no act or failure to act on the
Executive’s part shall be considered “willful” unless done, or omitted to be
done, by the Executive not in good faith and without reasonable belief that the
Executive’s action or omission was in the best interest of the Bank.

 

6.2Removal. Notwithstanding any provision of this Agreement to the contrary, the
Executive’s rights in the Agreement shall terminate if the Executive is subject
to a final removal or prohibition order issued by an appropriate federal banking
agency pursuant to Section 8(e) of the Federal Deposit Insurance Act (“FDIA”).

 

6.3Suicide or Misstatement. No benefits shall be payable if the Executive
commits suicide during the Policy exclusion period, or if the insurance company
denies coverage (i) for material misstatements of fact made by the Executive on
any application for life insurance purchased by the Bank, or (ii) for any other
reason; provided, however that the Bank shall evaluate the reason for the
denial, and upon advice of legal counsel and in its sole discretion, consider
judicially challenging any denial.

 



25

 

 

Article 7

Beneficiaries

 

7.1Beneficiary. The Executive shall have the right, at any time, to designate a
Beneficiary (ies) to receive any benefits payable under the Agreement upon the
death of the Executive. The Beneficiary designated under this Agreement may be
the same as or different from the beneficiary designation under any other
Agreement of the Bank in which the Executive participates.

 

7.2Beneficiary Designation; Change. The Executive shall designate a Beneficiary
by completing and signing the Beneficiary Designation Form, and delivering it to
the Bank or its designated agent. The Executive’s beneficiary designation shall
be deemed automatically revoked if the Executive names a spouse as Beneficiary
and the marriage is subsequently dissolved. The Executive shall have the right
to change a Beneficiary by completing, signing and otherwise complying with the
terms of the Beneficiary Designation Form and the Bank’s rules and procedures,
as in effect from time to time. Upon the acceptance by the Bank of a new
Beneficiary Designation Form, all Beneficiary designations previously filed
shall be cancelled. The Bank shall be entitled to rely on the last Beneficiary
Designation Form filed by the Executive and accepted by the Bank prior to the
Executive’s death.

 

7.3Acknowledgment. No designation or change in designation of a Beneficiary
shall be effective until received, accepted and acknowledged in writing by the
Bank or its designated agent.

 

7.4No Beneficiary Designation. If the Executive dies without a valid designation
of beneficiary, or if all designated Beneficiaries predecease the Executive,
then the Executive’s surviving spouse shall be the designated Beneficiary. If
the Executive has no surviving spouse, the benefits shall be made payable to the
personal representative of the Executive’s estate.

 

7.5Facility of Payment. If the Bank determines in its discretion that a benefit
is to be paid to a minor, to a person declared incompetent, or to a person
incapable of handling the disposition of that person’s property, the Bank may
direct payment of such benefit to the guardian, legal representative or person
having the care or custody of such minor, incompetent person or incapable
person. The Bank may require proof of incompetence, minority or guardianship as
it may deem appropriate prior to distribution of the benefit. Any payment of a
benefit shall be a payment for the account of the Executive and the Executive’s
Beneficiary, as the case may be, and shall be a complete discharge of any
liability under the Agreement for such payment amount.

 



26

 

 

Article 8

Assignment

 

The Executive may irrevocably assign without consideration all of the
Executive’s Interest in this Agreement to any person, entity, or trust. In the
event the Executive shall transfer all of the Executive’s Interest, then all of
the Executive’s Interest in this Agreement shall be vested in the Executive’s
transferee, who shall be substituted as a party hereunder, and the Executive
shall have no further interest in this Agreement. Notwithstanding any assignment
made by the Executive under this Article 8, for the purpose of determining
benefits payable under this Agreement, Executive’s employment status shall
continue to control the terms of any vesting and/or forfeiture of benefits.

 

Article 9

Insurer

 

The Insurer shall be bound only by the terms of its given Policy. The Insurer
shall not be bound by or deemed to have notice of the provisions of this
Agreement. The Insurer shall have the right to rely on the Bank’s
representations with regard to any definitions, interpretations or Policy
interests as specified under this Agreement.

 

Article 10

Claims and Review Procedure

 

10.1Claims Procedure. The Executive or Beneficiary (“Claimant”) who has not
received benefits under the Agreement that he or she believes should be paid
shall make a claim for such benefits as follows:

 

10.1.1Initiation — Written Claim. The Claimant initiates a claim by submitting
to the Bank a written claim for the benefits. If such a claim relates to the
contents of a notice received by the Claimant, the claim must be made within
sixty (60) days after such notice was received by the Claimant. All other claims
must be made within one hundred eighty (180) days of the date on which the event
that caused the claim to arise occurred. The claim must state with particularity
the determination desired by the Claimant.

 

10.1.2Timing of Bank Response. The Bank shall respond to such Claimant within
ninety (90) days after receiving the claim. If the Bank determines that special
circumstances require additional time for processing the claim, the Bank can
extend the response period by an additional ninety (90) days by notifying the
Claimant in writing, prior to the end of the initial ninety (90) day period that
an additional period is required. The notice of extension must set forth the
special circumstances and the date by which the Bank expects to render its
decision.

 

10.1.3Notice of Decision. If the Bank denies part or all of the claim, the Bank
shall notify the Claimant in writing of such denial. The Bank shall write the
notification in a manner calculated to be understood by the Claimant. The
notification shall set forth:

 

(a)The specific reasons for the denial;

(b)A reference to the specific provisions of the Agreement on which the denial
is based;

(c)A description of any additional information or material necessary for the
Claimant to perfect the claim and an explanation of why it is needed; and

(d)An explanation of the Agreement’s review procedures and the time limits
applicable to such procedures;

 



27

 

 

10.2Review Procedure. If the Bank denies part or all of the claim, the Claimant
shall have the opportunity for a full and fair review by the Bank of the denial,
as follows:

 

10.2.1Initiation — Written Request. To initiate the review, the Claimant, within
sixty (60) days after receiving the Bank’s notice of denial, must file with the
Bank a written request for review.

 

10.2.2Additional Submissions — Information Access. The Claimant shall then have
the opportunity to submit written comments, documents, records and other
information relating to the claim. The Bank shall also provide the Claimant,
upon request and free of charge, reasonable access to, and copies of, all
documents, records and other information relevant to the Claimant’s claim for
benefits.

 

10.2.3Considerations on Review. In considering the review, the Bank shall take
into account all materials and information the Claimant submits relating to the
claim, without regard to whether such information was submitted or considered in
the initial benefit determination.

 

10.2.4Timing of Bank’s Response. The Bank shall respond in writing to such
Claimant within sixty (60) days after receiving the request for review. If the
Bank determines that special circumstances require additional time for
processing the claim, the Bank can extend the response period by an additional
sixty (60) days by notifying the Claimant in writing, prior to the end of the
initial sixty (60) day period that an additional period is required. The notice
of extension must set forth the special circumstances and the date by which the
Bank expects to render its decision.

 

10.2.5Notice of Decision. The Bank shall notify the Claimant in writing of its
decision on review. The Bank shall write the notification in a manner calculated
to be understood by the Claimant. The notification shall set forth:

 

(a)The specific reasons for the denial;

(b)A reference to the specific provisions of the Agreement on which the denial
is based; and

(c)A statement that the Claimant is entitled to receive, upon request and free
of charge, reasonable access to, and copies of, all documents, records and other
information relevant to the Claimant’s claim for benefits.

 

Article 11

Amendments and Termination

 

Notwithstanding anything to the contrary herein, the Bank may amend or terminate
this Agreement only if: (i) continuation of the Agreement would cause
significant financial harm to the Bank, (ii) the Executive agrees to such
action, or (iii) the Bank’s banking regulator(s) issues a written directive to
amend or terminate the Agreement.

 



28

 

 

Article 12

Administration

 

12.1Plan Administrator. This Agreement shall be administered by a Plan
Administrator which shall consist of the Board, or such committee or persons as
the Board may choose. The Plan Administrator shall also have the discretion and
authority to (i) make, amend, interpret and enforce all appropriate rules and
regulations for the administration of this Agreement and (ii) decide or resolve
any and all questions including interpretations of this Agreement, as may arise
in connection with this Agreement.

 

12.2Agents. In the administration of this Agreement, the Plan Administrator may
employ agents and delegate to them such administrative duties as it sees fit,
(including acting through a duly appointed representative), and may from time to
time consult with counsel who may be counsel to the Bank.

 

12.3Binding Effect of Decisions. The decision or action of the Plan
Administrator with respect to any question arising out of or in connection with
the administration, interpretation and application of this Agreement and the
rules and regulations promulgated hereunder shall be final and conclusive and
binding upon all persons having any interest in this Agreement.

 

12.4Indemnity of Plan Administrator. The Bank shall indemnify and hold harmless
any party contracted for the purposes of assisting the Plan Administrator in
performing its duties under this Agreement against any and all claims, losses,
damages, expenses or liabilities arising from any action or failure to act with
respect to this Agreement, except in the case of willful misconduct by such
contracted party.

 

12.5Information. To enable any party contracted for the purposes of assisting
the Plan Administrator in performing its duties under this Agreement to perform
its functions, the Bank shall supply full and timely information to such
contracted party on all matters relating to the Base Salary of the Executive,
the date and circumstances of the retirement, Disability, death or termination
of the Executive, and such other pertinent information as such contracted party
may reasonably require.

 

Article 13

Miscellaneous

 

13.1Binding Effect. This Agreement shall bind the Executive and the Bank, their
beneficiaries, survivors, executors, administrators and transferees and any
Beneficiary.

 

13.2No Guarantee of Employment. This Agreement is not an employment policy or
contract. It does not give the Executive the right to remain an Executive of the
Bank, nor does it interfere with the Bank’s right to discharge the Executive. It
also does not require the Executive to remain an Executive nor interfere with
the Executive’s right to terminate employment at any time.

 

13.3Applicable Law. The Agreement and all rights hereunder shall be governed by
and construed according to the laws of the state where the principal offices of
the Bank reside, except to the extent preempted by the laws of the United States
of America.

 



29

 

 

13.4Reorganization. The Bank shall not merge or consolidate into or with another
company, or reorganize, or sell substantially all of its assets to another
company, firm or person unless such succeeding or continuing company, firm or
person agrees to assume and discharge the obligations of the Bank under this
Agreement. Upon the occurrence of such event, the term “Bank” as used in this
Agreement shall be deemed to refer to the successor or survivor company.

 

13.5Notice. Any notice or filing required or permitted to be given to the Bank
under this Agreement shall be sufficient if in writing and hand-delivered, or
sent by registered or certified mail, to the address below:

 

Commercial Savings Bank

118 South Sandusky Avenue

Upper Sandusky, Ohio 43351

 

Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark or the receipt for
registration or certification. Any notice or filing required or permitted to be
given to the Executive under this Agreement shall be sufficient if in writing
and hand-delivered, or sent by mail, to the last known address of the Executive.

 

13.6Entire Agreement. This Agreement, along with the Executive’s Beneficiary
Designation Form, constitutes the entire agreement between the Bank and the
Executive as to the subject matter hereof. No rights are granted to the
Executive under this Agreement other than those specifically set forth herein.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
indicated above.

 



EXECUTIVE:   BANK:             Commercial Savings Bank             By:   Scott
Oboy   Title:    President & CEO



 





30

 

